633 A.2d 1357 (1993)
STATE
v.
Robert SOPRANO.
No. 92-631-C.A.
Supreme Court of Rhode Island.
October 14, 1993.
Jane McSoley, Providence.
Janice Weisfeld, Barbara Hurst, Providence.

ORDER
This case came before the court for oral argument on October 5, 1993, pursuant to an order that had directed the state to appear and show cause why this appeal should not be dismissed. This order had a clerical error and should have read that the state was required to show cause why the defendant's appeal should not be sustained. In the argument before the court it was reasonably apparent that the issue was understood by both parties.
After hearing the arguments of counsel and examining the memoranda filed by the state and the defendant, we are of the opinion that the defendant's appeal should be sustained on the ground that the trial justice did not have the authority to extend the period of probation when the defendant appeared as an alleged violator on December 4, 1991. See State v. Taylor, 473 A.2d 290, 291 (R.I. 1984).
Consequently, the defendant's period of probation had expired on January 11, 1992, seven months prior to the time of his alleged violation (setting of a fire) on August 26, 1992. Therefore, the defendant's appeal is sustained. The adjudication of the defendant as a violator of probation is hereby vacated. The defendant shall be released from custody forthwith.
FAY, C.J., did not participate.